Citation Nr: 0514875	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether the veteran was overpaid $17,658.26 in Department 
of Veterans Affairs (VA) compensation benefits due to his 
incarceration for a felony conviction.

2.  Entitlement to waiver of recovery of the overpayment of 
VA compensation benefits in the amount of $17,658.26.

3.  Whether the VA compensation benefits not payable to the 
veteran were properly paid to his dependents as an 
apportionment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1976.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1998 determination by the VA Regional Office 
(RO) that the veteran was overpaid $25,266.33 because his 
compensation benefits should have been reduced to that 
payable at the 10 percent rate effective April 6, 1997.  The 
RO also awarded the amount of the reduction in his 
compensation benefits to his dependent children as an 
apportionment.  The veteran submitted a notice of 
disagreement in which he objected to the amount of the 
overpayment, and the payment of the withheld benefits to his 
dependents.  He also requested waiver of recovery of the 
overpayment.

The RO issued a statement of the case in November 1999 
regarding the validity of the overpayment and the 
apportionment.  The veteran perfected his appeal on those 
issues.  As the result of additional development, the amount 
of the overpayment was reduced from $25,266.33 to $17,658.26.  
In an April 2000 decision the RO's Committee on Waivers and 
Compromises (Committee) denied waiver of recovery of the 
overpayment of $17,658.26.  The veteran submitted a notice of 
disagreement with that denial in May 2000.  The Committee did 
not, however, issue a statement of the case pertaining to the 
denied request for waiver of recovery, pending resolution of 
the issue of the validity of the debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity 
of the debt must be resolved prior to considering the issue 
of waiver of recovery).  Given the Board's disposition of the 
appeal regarding the validity of the debt, the appeal of the 
waiver issue is being remanded to the RO for the issuance of 
the statement of the case.  




FINDINGS OF FACT

1.  The veteran was incarcerated under the jurisdiction of a 
state penal institution for conviction of a felony offense 
effective July 24, 1997.

2.  The veteran was erroneously paid $17,658.26 during the 
period of his incarceration.

3.  At the time of his incarceration the veteran had two 
dependent children who were financially in need of the 
compensation benefits not payable to him.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$17,658.26 was properly created.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2004).

2.  The veteran's dependent children were entitled to an 
apportionment of the compensation not payable to him due to 
his incarceration.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§ 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has not been overpaid 
compensation benefits because he was not incarcerated in a 
state penal institution and, if he is overpaid, the effective 
date for the reduction in benefits should have been in 
November 1998, not September 1997.  He also contends that his 
ex-wife should not have been able to receive any 
apportionment of his compensation benefits.


Development of the Appeal

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  VA has issued a regulation to 
implement the provisions of the VCAA, which is codified at 38 
C.F.R. §3.159 (2004).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA does not apply to 
Chapter 53 of Title 38 of the United States Code, which 
pertains to the payment of benefits, including overpayments, 
the non-payment of benefits to incarcerated felons, and 
apportionment.  See Luenas v. Principi, 18 Vet. App. 435 
(2004) (the VCAA does not apply to an issue arising under 
Chapter 53 because such a request is not a "claim" under 
Chapter 51).  The VCAA and its implementing regulation are 
not, therefore, applicable to the instant appeal.

In his December 1999 substantive appeal and many statements 
received thereafter, the veteran requested a personal hearing 
prior to adjudication of his appeal.  As will be shown below, 
he has been incarcerated since December 1994, and in a secure 
facility at the Delaware Psychiatric Center since December 
1997 under a life sentence without possibility of parole.  
The RO contacted that facility in November 2000 and was 
informed that the veteran would not be allowed to leave the 
facility to attend a hearing.  

The veteran again requested a hearing, and a hearing was 
scheduled for December 5, 2000.  The RO notified him of the 
scheduled hearing, and that if he was not able to attend the 
hearing his representative could present evidence and 
argument on his behalf.  He responded to the scheduling 
notice by stating that he had been denied permission to leave 
the facility to attend the hearing, and requested that the 
hearing be held at the Psychiatric Center.  The RO informed 
him that VA did not have the resources to provide a hearing 
in the secure facility at the Psychiatric Center.

In additional statements he indicated that he was 
"negotiating" with the warden to allow him to leave the 
facility to attend a hearing.  He subsequently stated that 
the warden had agreed to transport him with guards to attend 
a hearing, if VA provided the location and resources.  That 
assertion is in conflict with the information provided by the 
facility, which was that he would not be allowed to leave.  
The RO informed him that they could provide a hearing room 
and recording equipment at the RO, but that VA could not 
provide any other "resources" for him to have a hearing.

In accordance with 38 C.F.R. § 3.103(c), VA will provide the 
place of hearing in the VA office having original 
jurisdiction over the claim or at the VA office nearest the 
claimant's home having adjudicative functions, or, subject to 
available resources and solely at the option of VA, at any 
other VA facility or federal building at which suitable 
hearing facilities are available.  Regarding the veteran's 
request for a hearing before the Board, the Board will 
provide a hearing at the offices of the Board in Washington, 
DC, or the RO.  38 C.F.R. §§ 20.702, 20.703 (2004).  Neither 
the RO nor the Board are obligated to provide the veteran a 
hearing where he is currently incarcerated.

In any event, the veteran has been provided the opportunity 
to present testimony at a hearing, but was unable to attend.  
His representative has, in lieu of a personal hearing, 
presented written arguments on his behalf.  The veteran has 
also presented numerous written documents and statements in 
support of his appeal.  The Board finds, therefore, that the 
veteran has been provided due process in the development of 
his appeal, and that he has not been prejudiced by not being 
able to appear at a personal hearing.
Relevant Laws and Regulations

Any person serving a period of incarceration for conviction 
of a felony who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days will not be paid 
compensation in excess of the amount payable for a 10 percent 
disability rating (if his combined rating is 20 percent or 
higher) beginning on the 61st day of incarceration.  All or 
part of the compensation not paid to an incarcerated veteran 
may be apportioned to his dependents on the basis of 
individual need.  VA will inform a person whose benefits are 
subject to this reduction of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated.  In addition, VA will also notify the person's 
dependents of their right to an apportionment if VA is aware 
of their existence and can obtain their addresses.  An 
apportionment under this section shall be effective the date 
of reduction of payments made to the incarcerated person, 
subject to payments to the incarcerated person over the same 
period, if an informal claim is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of 
request.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2004).

All or any part of the compensation payable on account of any 
veteran may be apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents on whose behalf an 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimant.  38 U.S.C.A. 
§ 5307(a) (West 2002); 38 C.F.R. § 3.451 (2004).

Factual Background

The evidence shows that the veteran was separated from 
service due to a diagnosis of a manic depressive disorder.  
Since his separation from service he has been hospitalized 
numerous times in VA and state-operated mental health 
facilities, including court-ordered commitment and a finding 
in 1986 that he was not guilty for killing his brother by 
reason of insanity.  Based on evidence of his commitment to a 
state mental health facility after shooting his brother, in 
February 1987 the RO increased the disability rating for 
bipolar disorder, manic, to 100 percent effective in June 
1986.  The 100 percent rating has been in effect since then.

He and his spouse divorced in 1986, following which she was 
awarded an apportionment of his VA benefits for the support 
of their three minor children.  Since shortly after she was 
awarded the apportionment, he has tried numerous times to 
have the apportionment terminated by accusing her of various 
illegal activities, none of which have been substantiated.

In February 1995 he reported to the RO that he was then an 
inmate in the Multi-Purpose Criminal Justice Facility, but 
that he had not yet been convicted of any crime.  The RO 
obtained verification from the facility that he was being 
held on pending charges, but had not yet been convicted.  In 
August 1995 his former spouse requested an increase in her 
apportionment, which was then $400 per month, due to the 
veteran's care being provided by the state.  She provided 
evidence of financial need, and in a December 1995 decision 
the RO increased the apportionment to $600 per month.

Court and criminal justice records show that the veteran was 
arrested in December 1994 for having made multiple threats to 
kill his former spouse, and to have undertaken sufficient 
actions to constitute attempted first degree murder.  He was 
indicted in January 1995 on five counts of making terroristic 
threats, which were misdemeanors, and one count of attempted 
murder in the first degree, a Class A felony.  He was unable 
to make bail, and remained in the Multi-Purpose Criminal 
Justice Facility until he went to trial in February 1997.

In February 1997 he was found guilty of the attempted first 
degree murder, and four of the counts of making terroristic 
threats.  He was found not guilty on the fifth count of 
making terroristic threats.  He remained in jail pending the 
completion of a pre-sentence investigation and additional 
legal proceedings, and was transferred to the Delaware 
Psychiatric Center in December 1997 for psychiatric 
evaluation.

In July 1998 his former spouse again requested an increase in 
the apportionment she received on behalf of the minor 
children, and asked that the benefits that would be withheld 
from the veteran be paid to the children.  She again 
submitted evidence of financial need.  In October 1998 the RO 
reduced the compensation the veteran received to that based 
on a 10 percent rating, and awarded the remainder of his 
compensation benefits to his dependent children as an 
apportionment.  The effective date for the reduction was 
April 6, 1997, which was the 61st day following his 
conviction on February 4, 1997.  The retroactive reduction in 
his compensation benefits resulted in an overpayment of 
$25,266.33.  The veteran was notified of the amount of the 
overpayment in October 1998.

In his March 1999 notice of disagreement he objected to the 
effective date for the reduction in his compensation 
benefits, and presented a copy of the sentencing order 
showing that, although he was convicted in February 1997, he 
was not sentenced until September 11, 1998.  In the 
sentencing order the judge found that he was guilty of the 
offense charged, and that effective July 24, 1997, he was 
placed in the custody of the Department of Corrections at 
supervision level five for life, without benefit of probation 
or parole.  The veteran also presented a letter from the 
judge who tried his case indicating that, under Delaware law, 
a conviction is not complete or final until the sentence has 
been imposed.  The veteran contends that his conviction was 
not finalized until the sentencing order was signed in 
September 1998.

In order to resolve this issue the RO obtained a legal 
opinion from VA's Office of the Regional Counsel.  The 
Regional Counsel confirmed the opinion that, under Delaware 
law, a conviction does not become final until the sentence is 
imposed.  He found that, pursuant to 38 U.S.C.A. § 5313, it 
is the act of incarceration, rather than the conviction, that 
requires the reduction in compensation.  He referenced the 
sentencing order and determined that, although the sentence 
was imposed on September 11, 1998, the effective date of the 
sentence was July 24, 1997.  He held that July 24, 1997, was, 
therefore, the date of "incarceration" for a felony 
conviction and that the veteran's compensation should be 
reduced on the 61st day following that date.

In a March 2000 administrative decision the RO determined 
that an error had occurred in reducing the veteran's 
compensation benefits effective April 6, 1997, and that the 
benefits should not have been reduced until September 23, 
1997, the 61st day following July 24, 1997.  This 
determination reduced the overpayment of compensation 
benefits from $25,266.33 to $17,658.26.  The RO also 
determined that the increase in the apportionment paid to the 
veteran's dependents from April 6, 1997, to September 23, 
1997, was an administrative error and did not constitute an 
overpayment to the dependents.

The RO received a report from the warden of the Webb 
Correctional Facility in November 2000.  In that report the 
warden stated that the veteran was currently incarcerated and 
serving a sentence of life without parole plus four years on 
a conviction for attempted murder in the first degree and 
making terroristic threats.  He stated that at that time the 
inmate (the veteran) was housed, pursuant to court order, in 
the forensic unit of the Delaware Psychiatric Center.  He 
also stated that the veteran had been in the custody of the 
Department of Corrections since December 21, 1994, when he 
was arrested and committed to the Multi-Purpose Criminal 
Justice Facility in default of bail.  On April 16, 1997, he 
was sentenced by the Municipal Court of Wilmington to a term 
of eight months incarceration on a charge of making a 
terroristic threat.  The effective date of that sentence was 
December 10, 1996, and the sentence ended July 24, 1997.  On 
September 11, 1998, the veteran was sentenced to life without 
parole.
Validity of the Reduction in Compensation Due to 
Incarceration

The veteran has argued that his compensation benefits should 
not have been reduced because he was found not guilty of the 
offenses with which he was charged.  In support of that 
contention he referenced an entry in the court's docket of 
February 5, 1997, showing "notice of trial verdict of not 
guilty."  That reference was, however, to the fifth count of 
making a terroristic threat, of which he was found not 
guilty.  The entry for February 4, 1997, shows that he was 
found guilty of attempted murder in the first degree and four 
counts of making terroristic threats.  The remaining court 
records clearly show that he was found guilty of a felony 
offense.  His argument is, therefore, without merit.

The veteran also contends that his compensation should not 
have been reduced at all because he was a patient in a mental 
hospital and was not "incarcerated."  He stated that the 
Delaware Psychiatric Center, where he was hospitalized, was 
operated by the Department of Human Services and not the 
Department of Corrections.  He stated that because he was not 
incarcerated in a state penal institution, his compensation 
was not subject to reduction.

The court records and the November 2000 report from the 
warden show, however, that he has been under the jurisdiction 
of the Delaware Department of Corrections since December 21, 
1994.  Although he is housed at a psychiatric facility due to 
his mental illness, he remains in confinement under the 
control of a state penal institution.  He is, therefore, 
"incarcerated" for the purposes of 38 U.S.C.A. § 5313.

The veteran also contends that the effective date for his 
incarceration for a felony conviction should be the 61st day 
following his sentencing on September 11, 1998.  He asserts 
that the reference in the sentencing order to July 24, 1997, 
was to give him credit for time already served, and had no 
bearing on the effective date of his conviction.

The evidence shows that he has, in fact, been incarcerated by 
the Department of Corrections since December 21, 1994.  Prior 
to his trial in February 1997, he was held in custody because 
he was unable to make bail.  From December 10, 1996, until 
July 24, 1997, he was serving a sentence for a conviction on 
a misdemeanor offense, which does not impose a reduction of 
compensation benefits pursuant to 38 U.S.C.A. § 5313.  
Although his conviction for the felony offense was not final 
until September 11, 1998, in the sentencing order the judge 
made the sentence effective July 24, 1997, apparently on 
completion of his sentence for the misdemeanor offense.  If 
the purpose of the retroactive sentence was to give him 
credit for time served, the judge would have made the 
sentence effective December 21, 1994, since he had been in 
custody since then.  In addition, there is no logical reason 
why the judge would give him credit for time served, because 
he is serving a life sentence without possibility of parole.  
For these reasons the Board finds that the effective date for 
the felony conviction was July 24, 1997.  Because the veteran 
was already incarcerated on that date, the effective date for 
the reduction in his compensation benefits was the 61st day 
following the effective date of the felony conviction, which 
was September 23, 1997.

The current overpayment of $17,658.26 was computed based on a 
reduction in compensation benefits effective September 23, 
1997.  The Board finds, therefore, that the validity of the 
debt has been established, and that the veteran was overpaid 
$17,658.26 in VA compensation benefits due to his 
incarceration for a felony conviction.
Validity of the Apportionment

In accordance with 38 U.S.C.A. § 5313, all or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to his dependents on the basis of individual 
need.  The Board notes that the veteran's dependents were 
initially granted an apportionment of the withheld 
compensation benefits effective April 6, 1997.  The RO 
determined that that effective date was in error, and that 
any erroneous benefits paid to the dependents from April 6, 
1997, to September 23, 1997, were due to administrative error 
and did not constitute an overpayment.

According to the statute and regulation, an apportionment 
based on the veteran's incarceration shall be effective the 
date of reduction of payments made to him, subject to 
payments to him over the same period.  38 U.S.C.A. § 5313 
(West 2002); 38 C.F.R. § 3.665 (2004) (emphasis added).  
Because the veteran continued to receive benefits until 
October 1998, the effective date of the grant of the 
apportionment to his dependents of the amount of compensation 
withheld from him should have been October 1998, not 
September 1997.  That fact, however, has no bearing on 
whether the dependents were entitled to the apportionment, or 
the validity or amount of overpayment to the veteran.  
Regardless of whether his dependents were granted the 
apportionment, he would be overpaid from September 1997 to 
October 1998 because he received benefits to which he was not 
entitled.

In applying for an apportionment of the compensation withheld 
from the veteran on behalf of their minor children, the 
veteran's former spouse established financial need for the 
apportionment.  The veteran's accusations notwithstanding, 
his dependents were entitled to receive the compensation that 
he was no longer entitled to.  Because he was not entitled to 
receive the benefits regardless of the apportionment, there 
is no issue as to whether the apportionment caused him an 
undue hardship.  The Board finds, therefore, that the 
veteran's attempt to deny these benefits to his dependents is 
without merit.


ORDER

The overpayment of VA compensation benefits in the amount of 
$17,658.26 was validly established.

The veteran's dependents were entitled to an apportionment of 
the compensation benefits not paid to him due to his 
incarceration.


REMAND

As previously stated, the veteran has submitted a notice of 
disagreement with the Committee's denial of waiver of 
recovery of the overpayment of $17,658.26.  He has not yet 
been provided a statement of the case on that issue.  Due to 
the Board's determination that the validity of the debt has 
been established, the issue of waiver of recovery of the debt 
is being remanded to the RO for development of the appeal.

Accordingly, the issue of waiver of recovery of the 
overpayment is remanded for the following:

After undertaking any development deemed 
appropriate, the Committee should re-
adjudicate the issue of entitlement to 
waiver of recovery of the overpayment.  
If waiver of recovery remains denied, the 
veteran and his representative should be 
provided a statement of the case and be 
given the opportunity to submit a 
substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


